Citation Nr: 1023420	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-28 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1988, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge and the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

This matter was the subject of a Board remand dated in 
February 2009, for the purpose of scheduling a hearing with 
the Veteran before the Board.  The Veteran provided testimony 
at a videoconference hearing before the undersigned Acting 
Veterans Law Judge in March 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2008 RO letter, Darrell Thomas, MD, who is 
indicated elsewhere in the claims file to be a neurologist 
with expertise in the treatment of multiple sclerosis, wrote 
that he was a treating physician for the Veteran.  He 
indicated that he had diagnosed the Veteran as having 
multiple sclerosis in the year 2004.  He noted that when he 
first saw the Veteran, the Veteran had indicated that he had 
experienced symptoms dated back to the 1970s.  He stated 
that, in retrospect, the Veteran's symptoms dated at least 
back to then, and that he was not surprised that the Veteran 
was not diagnosed until more recently.  Dr. Thomas further 
wrote that the Veteran told him that his multiple sclerosis 
was the cause of his back and knee problems, but that in his 
(Dr. Thomas's) opinion this was not the case.

It is unclear from Dr. Thomas's letter which of the Veteran's 
symptoms dating back to the 1970s, which would be during the 
Veteran's period of active service, that Dr. Thomas would 
relate to the Veteran's multiple sclerosis first diagnosed in 
2004.  The service treatment records contain treatment for 
multiple physical problems, including back pain, 
gastrointestinal problems, left wrist pain, bilateral knee 
pain, and multiple joint pain and stiffness.  As such, the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
Veteran) contains competent evidence that the Veteran has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the Veteran's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Therefore, a VA examination and opinion is 
required as to whether the Veteran's multiple sclerosis had 
its onset during active service or is related to any incident 
of service.  See 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The findings provided 
at the examination should further assist in consideration of 
whether the Veteran is entitled to a presumption of service 
connection for multiple sclerosis as a chronic disease on the 
basis that it was present within seven years after discharge 
from active service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Additionally, the Veteran testified that there were relevant 
records of treatment not yet obtained by VA that would 
corroborate that he experienced symptoms of multiple 
sclerosis many years prior to the date of diagnosis.  These 
include records of treatment during service such as those of 
a work-up in the mid-1970s, around 1975-1978, at Northport 
Veterans Hospital in Northport, Long Island, including 
testing such as EMGs, NCVs and "some scans" (see March 2010 
Board hearing transcript (Tr.) at 8-9, 13); records of 
treatment at West Point in the mid-1970s, around 1975 to 
1978; and records of treatment and hospitalization in 
Germany, in Nuremburg, Frankfurt, and perhaps Worksburg (the 
Veteran was not sure of the name of the location), due to 
symptoms such as unexplained falls (Tr. at 10, 13).  He 
additionally indicated that a hospital at Fort Monmouth may 
have additional records of treatment, to include records of 
treatment with neurologist Dr. Zandacki, relevant to his 
claim for service connection for multiple sclerosis.  (Tr. at 
8, 13).  The Veteran further described receiving ongoing 
treatment for multiple sclerosis at the VA Medical Center in 
Knoxville, Tennessee.  (Tr. 11.)  The RO should assist the 
Veteran in locating and obtaining any such records of 
treatment, contended by the Veteran to be relevant to his 
claim.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated what he contends 
to be symptoms of multiple sclerosis from 
the 1970s through the present time.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should seek to 
obtain any records that have not been 
previously obtained from each health care 
provider the Veteran identifies.

At his March 2010 Board hearing, the Veteran 
contended that there were relevant records 
of treatment not yet obtained by VA that 
would corroborate that he experienced 
symptoms of multiple sclerosis many years 
prior to the date of diagnosis.  These 
include records of treatment during service 
such as those of a work-up in the mid-1970s, 
around 1975-1978, at Northport Veterans 
Hospital in Northport, Long Island, 
including testing such as EMGs, NCVs and 
"some scans" (Board hearing transcript at 
8-9, 13); records of treatment at West Point 
in the mid-1970s, around 1975 to 1978; and 
records of treatment and hospitalization in 
Germany, in Nuremburg, Frankfurt, and 
perhaps Worksburg (he was not sure of the 
name of the location), due to unexplained 
falls (Tr. at 10, 13).  

He additionally indicated that a hospital at 
Fort Monmouth may have additional records of 
treatment, to include records of treatment 
with neurologist Dr. Zandacki, relevant to 
his claim for service connection for 
multiple sclerosis.  (Tr. at 8, 13).  

The Veteran further described receiving 
ongoing treatment for multiple sclerosis at 
the VA Medical Center in Knoxville, 
Tennessee.  (Tr. 11.)

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO/AMC.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination with a 
physician specializing in neurology to 
determine whether it is at least as likely 
as not that the Veteran has current multiple 
sclerosis that began during service, is 
related to some incident of service, or had 
its onset, i.e., the initial manifestations 
of the disability, within seven years after 
discharge from active service.

The claims folder must be made available and 
reviewed by the physician.  The examiner is 
requested to provide a complete rationale 
for his or her opinion, with citation to 
relevant evidence of record as needed, as a 
matter of medical probability, based on his 
or her clinical experience, medical 
expertise, and established medical 
principles.  In doing so, the examiner must 
comment on the April 2008 letter prepared by 
Dr. Darrell Thomas.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO/AMC.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case. 

 The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

